Citation Nr: 1619321	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  04-36 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder manifested by chronic diarrhea, to include as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD), and/or as secondary to herbicide exposure in the Republic of Vietnam.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to August 1969.  He had combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  The hearing transcript has been associated with the electronic claims file.

The Board remanded this appeal in June 2007 and June 2010 for additional development.  The matter is now back before the Board.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from August 206 to September 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The probative evidence of record is in equipoise as to whether the Veteran's gastrointestinal disability manifested by chronic diarrhea, is related to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his gastrointestinal disability manifested by chronic diarrhea, was incurred secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015). This includes disability made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran maintains that he has a current gastrointestinal disability that is related to his active duty service.  The Board notes that the Veteran has raised several different theories of entitlement; however, the analysis below will focus on the Veteran's assertion that his gastrointestinal disability is associated with his service-connected PTSD.  For the reasons discussed below, the Board finds that service connection for a gastrointestinal disability, as secondary to the service-connected PTSD, is warranted.  See 38 C.F.R. § 3.310(a).  

The Veteran is currently diagnosed with a gastrointestinal disability manifested by chronic diarrhea.  See, e.g., March 2005 VA treatment record (assessment of chronic diarrhea), September 2010 VA Examination Report (diagnosing chronic diarrhea), and August 2010 medical statement from Dr. J. W. (noting diagnoses of gastroparesis, irritable bowel syndrome, and Barrett's esophagus).  Therefore, the salient question to be answered is whether the currently diagnosed gastrointestinal disability was caused or aggravated by the Veteran's service-connected PTSD.  

The Veteran submitted a fact sheet from the National Center for PTSD, which reported that gastrointestinal symptoms have been shown to be associated with PTSD.  However, it noted that the relationship of PTSD to the gastrointestinal system had not been extensively researched, and additional research was needed to determine how the gastrointestinal system may be related to PTSD.
In an August 2010 opinion, the Veteran's treating VA physician noted that the Veteran was a patient in the mental health clinic at the VA medical center.  She noted that the Veteran was diagnosed with PTSD from combat in the Vietnam War.  The physician further noted that the Veteran was diagnosed with gastroparesis, irritable bowel syndrome, and Barrett's esophagus.  The physician opined that the Veteran's diagnosed gastrointestinal issues were at least as likely as not associated with his diagnosis of PTSD.

In a September 2010 VA examination, the September 2010 VA examiner diagnosed chronic diarrhea of unclear etiology.  She noted that the Veteran reported intermittent episodes of diarrhea which began in the service.  She noted that he noted intermittent episodes of diarrhea associated with fecal urgency, nausea, flatulence, and abdominal pain.  The examiner noted that the Veteran reported that his symptoms were improved with Prevacid.  The examiner indicated that the Veteran had extensive work-up over several years with various diagnoses ranging from irritable bowel syndrome, gastroparesis, celiac sprue, and chronic diarrhea.  She noted that the Veteran has had positive antibody tests for celiac sprue with negative small bowel biopsies.  

The examiner indicated that the Veteran's service treatment records were negative for documentation of gastrointestinal symptoms in the service.  She noted that the Veteran was service-connected for PTSD.  She noted that letter from the Veteran's treating physician relating his gastrointestinal issues to his PTSD.  She also noted the fact sheet from the National Center for PTSD submitted by the Veteran, which reported an association between gastrointestinal symptoms and PTSD.  She indicated; however, that this report suggested that this relationship had not been extensively researched.  The examiner was unable to determine if the Veteran's chronic diarrhea was related to his service-connected PTSD without resorting to mere speculation.  She indicated that this was beyond her scope of knowledge or expertise.  The examiner recommended that the VA obtain an additional opinion from psychiatry or gastroenterology.  The examiner found that the Veteran's chronic diarrhea was less likely as not caused by or related to his exposure to tactical herbicides in Vietnam, as chronic diarrhea was not one of the conditions currently documented to be associated with Agent Orange exposure.

Thus, there is a current diagnosis of a gastrointestinal disability manifested by chronic diarrhea which the medical evidence of record has related to the Veteran's service-connected PTSD.  Although there is one other VA opinion of record, this opinion fails to adequately address the determinative issues of secondary causation and aggravation.  Accordingly, because there is no competent and credible evidence of record to the contrary, at the very least the evidence for and against the claim is in relative equipoise, so service connection for a gastrointestinal disorder manifested by chronic diarrhea, is granted as secondary to the Veteran's service-connected PTSD.  

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for a gastrointestinal disability manifested by chronic diarrhea is warranted.


ORDER

Service connection for a gastrointestinal disability manifested by chronic diarrhea, as secondary to the service-connected PTSD, is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


